Citation Nr: 0524469	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied an application to 
reopen a claim for service connection for a left ankle 
disability.  In April 2004, the veteran testified before the 
Board at a hearing held at the RO.

The claim for service connection for a left ankle disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran has been 
provided, and all evidence needed for disposition of the 
application to reopen the claim for service connection for a 
left ankle disability has been obtained.

2.  The RO previously denied a claim for service connection 
for a left ankle condition in an unappealed, final February 
1986 decision. 

3.  Evidence received since the February 1986 RO decision 
denying service connection for a left ankle condition is new 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1986 RO decision denying service connection 
for a left ankle disability is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left ankle disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the decision on the application to reopen the claim for 
service connection for a left ankle disability is favorable, 
no further discussion is necessary as to whether VA has 
satisfied all duties to notify and assist the claimant.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2004). 

In February 1986, the RO denied a claim for service 
connection for a left ankle condition.  The RO notified the 
veteran of the denial in April 1986, but he did not appeal 
the decision, which thus became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).

When an RO or the Board disallows a claim, a claim based upon 
the same factual basis may not be considered.  See 38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, a claim will 
be reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  In determining if new and 
material evidence has been submitted, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The veteran sought to reopen the claim for service connection 
for a left ankle disability in July 1998.  (The Board notes 
that the veteran's letter is dated in 1997, but it is date-
stamped by the RO as having been received in 1998.)  The 
definition of new and material evidence was amended in August 
2001.  However, the amended definition of new and material 
evidence applies only to an application to reopen a 
previously and finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Because the veteran's application to reopen was before August 
29, 2001, the amended definition of new and material evidence 
does not apply here.

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  A current disability 
must be related to service or to an incident of service 
origin.  A veteran seeking disability benefits must establish  
the existence of a disability and a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

There must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of disease or injury; and 
medical evidence of a nexus between in-service injury or 
disease and current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

In addition, where a veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and arthritis is manifested to a degree of 
10 percent within a year after separation from service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of the disease during the 
period of service; this presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The evidence since the RO's final decision in 1986 includes 
an undated VA medical certificate submitted in July 1998, 
wherein the veteran complained of pain and swelling in his 
left ankle since an in-service left ankle injury from 1983.  
X-rays from that treatment showed a fracture and soft tissue 
swelling over the lateral malleolus.  The diagnosis was 
chronic left ankle anterior ligament injury.  The new 
evidence also includes hospitalization records from August 
and September 1998, during which he was also found to have 
residual pain from a left ankle fracture.

Newly received VA medical records also describe treatment for 
a bone spur of the left ankle with mild degenerative joint 
disease of the left ankle, as confirmed by X-ray.  In 
particular, April and June 2001 VA X-rays showed a fragment 
well corticated of the distal medial malleolus, probably the 
result of old trauma, but no acute fracture, dislocation, or 
significant abnormality in the bones or joints; the 
impression was chip of the tip of the medial malleolus 
resulting from old trauma.

Most significantly, the new evidence also includes testimony 
by the veteran at the February 2005 hearing, several 
corroborating statements from relatives and soldiers, and a 
letter from a treating doctor who appears to suggest that 
there is a relationship between a current left ankle disorder 
and an old ankle fracture.

The veteran's testimony is new and material in that he refers 
to treatment for a left ankle disorder at a VA medical 
facility almost immediately after separation from service 
(i.e., 1983 or 1984).  To date, the only records that the RO 
has requested from any VA facilities have been from 1986 to 
the present.  

Likewise, letters from the veteran's parents are new and 
material.  The veteran did not previously have any statements 
to corroborate the continuity of his symptoms.  Additionally, 
a letter from a fellow soldier (C.K.M.) corroborates the 
veteran's account of having injured an ankle during an in-
service basketball tournament, thus resulting in a limitation 
of activities through the rest of the veteran's tour of duty.  

Finally, a treating VA doctor, Joshua Metlay, M.D., wrote in 
a letter received by the RO in January 2003 that the 
veteran's current left ankle disorder is consistent with an 
old ankle fracture; he also noted the account of the 
veteran's in-service injury, as described by the soldier 
(C.K.M.).

Thus, the veteran has submitted new evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge, supra.  In short, the veteran has submitted new 
and material evidence, and the claim is reopened. 


ORDER

The application to reopen the claim for service connection 
for a left ankle disability is granted, and the claim is 
reopened.  To this extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for a left 
ankle disability, the Board also is of the opinion that 
additional development is required prior to further 
disposition of the merits of this claim.  

First, as the claim was previously before the RO on the 
threshold issue of "reopening," the RO should now provide 
the veteran with all necessary notices and assistance 
relating to the claim for service connection for a left ankle 
disability on the merits.  See 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2004). 

Second, the veteran has testified that he sustained a left 
ankle injury while playing in a basketball tournament in 1983 
during active duty with the Marine Corps.  The currently 
available service medical records are very limited.  In the 
judgment of the Board, the RO must again seek to obtain all 
available service medical records from the veteran from all 
available sources, including the National Personnel Records 
Center and the service department. 

Third, the veteran has testified that he was treated for left 
ankle problems at a VA medical facility in Philadelphia, 
Pennsylvania, soon after service, that is, in 1983 or 1984.  
For the sake of thoroughness, the RO should request copies of 
all VA treatment records from that facility from 1983 through 
1987.

Fourth, a VA examination to assess both the current nature of 
the veteran's left ankle disorder and whether it bears any 
relationship to his active service would be helpful in the 
adjudication of the claim.  In particular, the Board notes 
that the veteran underwent a VA examination in late 1985.  
Thus, the requested VA examination should consider not only 
any available service medical records, presently available 
evidence, and any evidence to be obtained on remand, but also 
the 1985 VA examination report.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Provide all requisite notices and 
assistance to the veteran in connection 
with the adjudication of this claim on 
the merits.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2004).  The notice 
must:  (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, 
or something to the effect that the 
claimant should "give us everything 
you've got pertaining to your claim."  
see Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

2.  Request all available service 
medical records from the National 
Personnel Records Center or the 
appropriate service department.  Request 
documentation, in writing, of any 
efforts by those sources with regard to 
obtaining an available service medical 
records.  If the records are 
unavailable, request that the relevant 
source state so in writing.  Notify the 
veteran of all efforts in this regard in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

3.  Obtain copies of any available 
medical records from 1983 to 1987 from 
the VA facility in Philadelphia, 
Pennsylvania, where the veteran alleges 
(in February 2005 testimony before the 
Board) that he was treated for left 
ankle problems.  Again, notify the 
veteran of all efforts in this regard, 
in accordance with 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

4.  Schedule the veteran for a VA 
examination to assess the current nature 
and etiology of any left ankle disorder.  
Provide the examiner with the claims 
folder and request that the examiner 
review the entire folder prior to the 
examination.  Request that the examiner 
discuss the relationship, if any, of any 
current left ankle disorder to any 
incidents reported in service or any 
findings present in the 1985 VA 
examination report.

5.  Then, adjudicate the claim for 
service connection for a left ankle 
disability.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
Then return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


